Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “V2X Application-Reliability Analysis of Data-Rate and Message-Rage Congestion Control Algorithms” to Math et al.

Re: Claim(s) 1, 7
Math discloses a DCC operation method of a V2X communication apparatus (Abstract), 
comprising: receiving a first transmission packet; obtaining first channel busy ratio (CBR) sharing information included in the first transmission packet (pg. 1286, Section II 
and performing a decentralized congestion control (DCC) operation based on at least one of the first CBR sharing information or measured local CBR information (see at least pg. 1286, Section II B – CBR is used to estimate P-B-, which is in turn used to calculate PC.  Data-rate is adjusted until CBR converges to CBRT), 
wherein the DCC operation is performed by controlling at least one of a packet transfer rate, a packet size or packet transmit power (see last citation).
Math further discloses a V2X communication apparatus (pg. 1285, Section 1 – vehicles are disclosed which perform the method as described.  Memory, communication unit, and processor are inherent) as required by claim 7.

Re: Claim(s) 4, 10
Math discloses generating a second transmission packet including second CBR sharing information including the measured local CBR information; and transmitting the second transmission packet (pg. 1286, Section II – channel load is measured using CBR … CBR measurements are performed by each vehicle independently … global CBR can also be used which is derived by exchanging the local CBR measurements using beacon packets.  The Examiner points out that this would mean that in order to derive a global .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 6, 8, 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Math as applied to claim 1 above, and further in view of US 20200128470 A1 to Mok; Youngjoong et al.

Re: Claim(s) 2, 8
Math discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Math does/do not appear to explicitly disclose wherein the CBR sharing information includes at least one of CBR count information indicating a number of resource pools, CBR ID information indicating a resource pool ID or zone ID corresponding to a CBR value, or CBR information corresponding to the CBR ID.
However, attention is directed to Mok which discloses said limitation (Fig. 29 and 0287 - at operation 2910, a V2X terminal 110 may perform CBR measurement. Further, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Math invention by employing the teaching as taught by Mok to provide additional information along with the CBR measurement including a resource pool ID.  The motivation for the combination is given by Mok (0011 - aspects of the disclosure are to support reliable vehicle communication service and data transmission by providing a method for changing a radio path for the purpose of vehicle communication in accordance with a channel environment or a service type in a vehicle communication system).

Re: Claim(s) 3, 9
Math in view of Mok discloses those limitations as set forth in the rejection of claim(s) 2 above.
Math further discloses wherein the CBR information includes at least one of first CBR information measured by a V2X communication apparatus that has transmitted the CBR sharing information or second CBR information corresponding to a maximum value of CBR values received by the V2X communication apparatus that has transmitted the CBR sharing information (pg. 1286, Section II – local CBR received via beacon packets).

Re: Claim(s) 5, 11
Math in view of Mok discloses those limitations as set forth in the rejection of claim(s) 4 above.
Math does/do not appear to explicitly disclose wherein the second CBR sharing information includes CBR information for all of pre-defined resource pools.
However, further attention is directed to Mok which discloses said limitation (0287 - at operation 2910, a V2X terminal 110 may perform CBR measurement. Further, if the CBR value measured by the V2X terminal 110 is larger than a predefined CBR threshold value, the V2X terminal 110, at operation 2920, may transfer the corresponding CBR value, the ID (UE ID) of the V2X terminal 110, and the measured pool ID information to a neighbor V2X terminal 115.  0288 - at operation 2930, the V2X terminal 115 having received the CBR measurement value may compare CBR resultant values for respective pools received from the first terminal 110 (i.e., terminal having transmitted the CBR measurement value).  The Examiner points out that at the very least, the pools corresponding to measured CBRs would need to be defined prior to transmission).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Math in view of Mok invention by employing the teaching as taught by Mok to provide pre-defined resource pools for which CBR measurements are made and transmitted to another V2X UE.  The motivation for the combination is given by Mok (0011 - aspects of the disclosure are to support reliable vehicle communication service and data transmission by providing a method for changing a radio path for the purpose of vehicle communication in accordance with a channel environment or a service type in a vehicle communication system).

Re: Claim(s) 6, 12
Math in view of Mok discloses those limitations as set forth in the rejection of claim(s) 5 above.
Math does/do not appear to explicitly disclose wherein the second CBR sharing information includes CBR information for at least one zone ID or resource pool ID indicated by at least one transmission packet received for a specific time.
However, further attention is directed to Mok which discloses said limitation (see analysis of the rejection of claim 5.  Also see 0287 - the condition on which the V2X terminal 110 transfers the CBR measurement value to the neighbor V2X terminal 115 can be configured in a periodic CBR transmission period).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Math in view of Mok invention by employing the teaching as taught by Mok to provide the ability to transmit CBR information corresponding to a respective pool ID on the basis of a periodic condition (i.e. specific time which repeats).  The motivation for the combination is given by Mok (0011 - aspects of the disclosure are to support reliable vehicle communication service and data transmission by providing a method for changing a radio path for the purpose of vehicle communication in accordance with a channel environment or a service type in a vehicle communication system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415